Citation Nr: 1339484	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  13-00 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Recognition as the surviving spouse of a veteran, for the purpose of entitlement to Dependency and Indemnity Compensation benefits.


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1989 to August 2009.  The Veteran died in June 2010.  The appellant is seeking to be recognized as the Veteran's surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 administrative decision issued by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin, which found that the appellant could not be recognized as a surviving spouse for VA purposes.  The Regional Office (RO) in Detroit, Michigan, has jurisdiction of the case.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

Dependency and Indemnity Compensation (DIC) is a payment made by VA to a "surviving spouse," child, or parent because of a service-connected death occurring after December 31, 1956.  38 U.S.C.A. § 101(14) (West 2002 and Supp. 2012);
38 C.F.R. § 3.5(a)(1) (2013).  Death pension is available to the "surviving spouse" of a veteran because of his nonservice-connected death, as long as the veteran served for the required period of time during wartime subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1541 (West 2002 & Supp 2012); 38 C.F.R. 
§§ 3.23, 3.3 (2013).  Finally, accrued benefits, or benefits to which a beneficiary was entitled at his death, will be paid to a "surviving spouse" as provided by law. 
38 U.S.C.A. § 5121(a) (West 2002 and Supp. 2012); 38 C.F.R. § 3.1000(a), (d) (2013). 

In the present case, the central question is whether the appellant is exempted from the continuous cohabitation requirement under 38 C.F.R. § 3.53(b), if her separation from the Veteran was due to the misconduct of, or procured by, the Veteran without fault on her part.  The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of or procured by the veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a) (2013).

In November 2012, the appellant submitted a statement and family court documents in support of her contention that the marital separation was due to the misconduct of the Veteran.  In part, these court documents state that the Veteran had a long history of alcohol abuse which made it "impossible for the family to reside in the same household."  These documents were submitted after the issuance of the most recent statement of the case addressing the issue on appeal and prior to certification to the Board.  The new evidence was not received with a waiver of consideration by the agency of original jurisdiction.  Under 38 C.F.R. § 20.1304(c) (2013), any pertinent evidence submitted without a waiver is to be referred to the RO.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the appellant's claim on appeal.  The statement and court documents submitted by the appellant in November 2012 should be considered.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

